Citation Nr: 0610734	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a back condition.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1946.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The Board notes that in January 2004, the veteran requested 
representation in conjunction with his claim.  In February 
2004, the RO provided the veteran with the information 
necessary to obtain a representative.  However, as of this 
date, the veteran has not selected a representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a back 
disability.  He maintains that he injured his back in service 
when he fell off a truck.  

In an August 2003 statement, the veteran reported that he had 
been receiving VA medical treatment at the Washington, D.C. 
VA Medical Center.  The veteran indicates that there are 
records from 2002 to the present supporting his claim for 
service connection for a back disability.  However, these 
records are not present in the file, nor is there any 
indication that there has been an attempt to obtain these 
records.  The duty to assist requires that these VA medical 
records be obtained and considered.  38 C.F.R. § 3.159(c)(2).    

Additionally, there is a statement from a private physician 
dated August 2003, indicating that he treated the veteran 
since 1992 for a back injury.  This physician also stated 
that the veteran had received physical therapy as well as 
treatment from orthopedic physicians for his back disability.  
The Board notes that copies of the orthopedic and other 
medical records should be requested.  See 38 C.F.R. 
§ 3.159(c)(1).  

Furthermore, it is not clear from the record as to exactly 
what back disability the veteran is currently experiencing.  
The veteran should be provided a VA medical examination that 
identifies any current back disability and the etiology of 
such disability.

The veteran submitted his claim through the Baltimore, 
Maryland Regional Office. Pursuant to his Form 9, he 
requested a BVA hearing at a local VA office.  However, the 
form indicates that such a hearing is not available at the 
Baltimore, Maryland RO.  The agency of original jurisdiction 
(AOJ) should seek clarification as to whether the veteran 
wishes to have a Central Office Hearing before a Veteran's 
Law Judge.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish 


both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses and dates of treatment of 
the orthopedic physicians and physical 
therapists indicated in the August 2003 
letter from Dr. Pace.  If the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran of its inability to obtain the 
evidence and request the veteran to 
submit such evidence.

2.  The AMC should also request all 
copies of the veteran's medical records 
pertaining to the back from the 
Washington, D.C. VA Medical Center. 

3.  The AMC should contact the veteran to 
ask him whether he would like to have a 
hearing scheduled before a Veteran's Law 
Judge (VLJ) at the VA Central Office in 
Washington, D.C.

4.  After the foregoing, the RO should 
review the veteran's claim and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





